Review denied and order enforced by published opinion. Judge HALL wrote the opinion, in which Senior Judge PHILLIPS joined. Judge NIEMEYER wrote a dissenting opinion.
OPINION
PER CURIAM:
Beverly Enterprises, Virginia, Inc., petitions for review of an order of the National Labqr Relations Board (NLRB) finding that it violated the National Labor Relations Act1 by refusing to bargain with a certified unit at Beverly’s Carter Hall Nursing Home iñ Dryden, Virginia. The NLRB cross-petitions for enforcement of the same order.
I.
This case is very similar to Beverly Enterprises, West Virginia, Inc. v. NLRB, 136 F.3d 353 (4th Cir.1998), which we have decided by published opinion today. It involves an affiliate of the same company, the same setting, and the same issue — whether LPN charge nurses are “supervisors.” There are a few minor differences in the facts, which we will summarize below.
The nursing home has fifty beds, divided into two wings of 32 and 18. There is no incumbent union for certified nurse assistants (CNAs) and service personnel; these employees were included in a single proposed unit with the LPN charge nurses. The proposed bargaining unit contains 40 employees, only six of whom are LPNs, and it would be represented by the United Mine Workers. The upper management of Carter Hall is small. In addition to the Administrator, there are a Director of Nursing, an Assistant Director of Nursing, an RN supervisor who works day shift on weekends, and heads of non-nursing departments. LPNs are the senior caregivers present two-thirds of the time.
The CNAs are instructed to look to the LPN charge nurse (one per shift) for supervision. The LPN can request — but not require — CNAs to work overtime or to come in for someone who is absent. The LPN has discretion to pick whatever CNA she wishes, and she does not have to ask permission from an RN before calling someone to come in.
Work schedules and assigments are set by the Director or Assistant Director of Nursing, but the LPNs can decide who takes lunch when, and the like. LPNs can “write up” CNAs for misconduct, but they have very rarely done so. Any discipline resulting from such a “write up” is the decision of upper management. Performance evalua*363tions for CNAs are prepared by the Director and Assistant Director after consultation with the LPNs.
As in 96-2778, Beverly objected to including LPNs in the unit, its objection was denied,2 and the union won the election handily. Beverly refused to bargain, even as to the 34 unit members who are clearly “employees” under the Act.3 Unfair labor practice charges were brought, and the NLRB granted summary judgment against Beverly.
Beverly petitions for review; the NLRB cross-petitions for enforcement.
II.
For the reasons discussed at much greater length in No. 96-2778(L), we deny review and grant enforcement of the NLRB’s order. There is substantial support in the record for the NLRB’s findings that Carter Hall’s LPNs are primarily engaged in direct patient care, and that their limited “charge” duties are “routine” and do not require “independent judgment” as those terms are used in 29 U.S.C. § 152(11).

REVIEW DENIED; ORDER ENFORCED.


. 29 U.S.C. § 151 et seq.


. Initially, the regional director relied on the NLRB’s theory that charge nurses acted "in the interest of patients” rather than of the employer. After the Supreme Court decided NLRB v. Health Care & Retirement Corp., 511 U.S. 571, 114 S.Ct. 1778, 128 L.Ed.2d 586 (1994), which rejected this theory, the case was remanded for reconsideration. On remand, the regional director adhered to his holding that the LPNs are not "supervisors" because they lack "independent judgment" in performing allegedly supervisory tasks.


. The union won the election 33-5, so the votes of the six LPNs were not essential to the victory. The NLRB points out that, even if the LPNs are not appropriate members of the unit, Beverly has no excuse for failing to bargain over the terms and conditions of employment of the remaining personnel. Beverly counters that the participation of the "supervisors” in prounion activity may have coerced the eligible employees to cast their votes for the union. See NLRB v. Manufacturer's Packaging Co., 645 F.2d 223 (4th Cir.1981); Turner's Express, Inc. v. NLRB, 456 F.2d 289 (4th Cir.1972). Because we enforce the NLRB’s order in its entirety, we need not address these contentions.